Citation Nr: 1138414	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  10-26 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for hepatitis C, to include as secondary to service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The Veteran had active service from March 1967 to March 1970 and from June 1975 to April 1977, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 RO rating decision that, denied service connection for hepatitis C.  

In September 2010, the Veteran testified at a Board videoconference hearing.  

In August 2011, the Board requested a Veterans Health Administration (VHA) opinion and the VHA opinion was obtained in October 2011.  


FINDING OF FACT

The Veteran's hepatitis had its onset in service.


CONCLUSION OF LAW

Hepatitis C was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for hepatitis C.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for a "chronic disease," such as cirrhosis of the liver, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.1(n), 3.301.  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with the decision of the United States Court of Appeals for Veterans Claims (Court) in Allen; however, based upon the facts in this case the regulatory change does not impact the outcome of the appeal.  

In addition, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), interpreting 38 U.S.C.A. § 1110 in light of its legislative history, held that VA compensation benefits are available for alcohol or drug-related disability, that arises secondarily from a service-connected disorder, here PTSD.  Id. at 1370.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

As noted above, the Veteran had active service from March 1967 to March 1970 and from June 1975 to April 1977.  His DD Form 214 for his first period of service from March 1967 to March 1970 indicates that he served in the Republic of Vietnam for one year.  His occupational specialty was listed as in field artillery.  The DD Form 214 for the Veteran's second period of service from June 1975 to April 1977 reveals that he had three months and 20 days of foreign and/or sea service and that he served in the Republic of Vietnam.  The Veteran's occupational specialty was listed as a field artillery crewman.  

Service connection is in effect for PTSD, which has been evaluated as 100 percent disabling since September 18, 1986; service connection is also in effect for bronchial asthma.  The Veteran contends that he incurred hepatitis C during his periods of service.  He maintains that he developed hepatitis C as a result of exposure to blood from fellow service members.  The Veteran reports that during the TET counteroffensive, he was covered with blood from head to toe after carrying wounded soldiers to the "95TH EVAC."  He also indicates that he received shrapnel wounds to his legs and that he took the shrapnel out with a pair of tweezers and iodine.  The Veteran also contends that he has hepatitis as a result of substance abuse due to his service-connected PTSD.  

The Veteran's service treatment records for his first period of service from March 1967 to March 1970 do not show treatment for hepatitis C or for any liver problems.  

His service treatment records for his second period of service from June 1975 to April 1977 show treatment for viral hepatitis, but do not refer to treatment for hepatitis C.  A February 1976 consultation report notes that the Veteran's symptoms and lab work indicated that he had hepatitis.  A March 1976 hospital narrative summary states that the Veteran was admitted with chief complaints of anorexia and malaise for two weeks.  It was noted that the Veteran had a history of intravenous drug abuse approximately three months earlier, as well as heavy alcohol intake for several years.  He reported that approximately one month earlier, he was vomiting blood and was treated with detoxification.  The final diagnosis was viral hepatitis.  

A March 1977 physical profile report indicates that the Veteran had long-standing habitual excessive drinking and a character disorder.  It was noted that the Veteran had completed a detoxification program, but that he was not motivated to attend an alcohol rehabilitation program.  There was a notation that consideration for separation processing was recommended.  A March 1977 treatment entry reflects diagnoses of habitual excessive drinking and an antisocial personality.  On a March 1977 medical history form, the Veteran indicated that he had stomach, liver, or intestinal trouble.  The reviewing examiner reported that the Veteran had a history of hepatitis times two, with the last episode in June 1976.  

Post-service private and VA treatment records show treatment for hepatitis C.  Such records also show treatment for PTSD and polysubstance abuse on multiple occasions.  

An October 2011 VHA opinion was provided by a hepatologist.  The specialist opined that it was as likely as not that the Veteran's current hepatitis C was related to an in-service diagnosis of viral hepatitis.  The physician reported that a review of the Veteran's service treatment records showed that a February 1976 treatment note documented significantly elevated liver enzymes and that Laboratory tests drawn in February 1976 showed a SGOT (ALT) of 630, Total Bilirubin of 1.0, Alkaline Phosphatase of 160 with nausea, loss of appetite and vomiting.  The physician indicated that the Veteran was admitted to the Irwin Army Hospital in February 1976 and that he was discharged in March 1976.  The specialist commented that according to the discharge summary, the Veteran presented with two weeks of anorexia and malaise.  It was noted that the Veteran also had vomiting and light colored stools and that he denied that he a prior history of hepatitis at that time.  The physician indicated that the Veteran reported a history of intravenous drug abuse three months prior to his admission in February 1976.  

The physician reported that the Veteran was tested for hepatitis B, and that, in that era, such test was called the Austrailian Antigen and referred to as "HAA."  The physician stated that, presently, such test was the hepatitis B surface antigen.  It was noted that the Veteran's serological test HAA was negative.  The physician reported that laboratory data from June 1976 shows a SGOT of 93, Alkaline Phosphatase of 48, Total Bilirubin of 0.6.  It was noted that laboratory data from August 1976 shows that the Veteran had a SGOT of 280, Alkaline Phosphatase of 79, Total Bilirubin of 1.0.  The physician reported that the Veteran was diagnosed with hepatitis in February 1976, three months following intravenous drug abuse.  The physician remarked that the Veteran's blood tests were negative for Hepatitis B and that his liver enzymes remained elevated six months after the hospitalization.  The physician indicated that the Veteran's presentation, potential incubation period, and course in 1976, were all most typical for Hepatitis C. 

Additionally, the physician commented that it was as likely as not that the Veteran's current hepatitis C was related to his reported exposure to blood of others during service.  The physician reported that the Veteran was on active duty from March 1967 to March 1970 and from June 1975 to April 1977.  The physician reported that the Veteran's in-service use of intravenous drugs was the most likely etiology of hepatitis C transmission.  The physician related that Intravenous drug use was much more frequently associated with hepatitis C transmission than with combat exposure for non-medical personnel.  The physician noted that there was a report of an IV injection with the report of the Veteran's last use of street drugs reported in 1972.  (Assessment by L. E. H., June 2001).   

The physician noted that the Veteran reported the use of IV drugs in 1970 in his September 2010 Board hearing.  The physician indicated that according to a June 1975 VA discharge summary, the Veteran reported a history of hepatitis in 1971.  It was noted that at the September 2010 Board hearing, the Veteran recalled the diagnosis of hepatitis B following intravenous drug use in 1970.  The physician reported that as the incubation for hepatitis B was often within six weeks to six months, blood exposure in late 1970 could result in acute hepatitis B in 1971. The physician indicated that subsequent serological data showed that the Veteran had hepatitis B surface antibodies in April 2001 and that he was hepatitis B surface antigen negative in July 1999.  The physician remarked that such information was consistent with a patient who had hepatitis B and recovered with clearance of hepatitis B.  The physician remarked that it was of note that in July 1999, the Veteran's hepatitis A antibodies (total) were negative so that the previous hepatitis episodes in 1971 and 1976 would not be attributed to hepatitis A.  It was noted that the Veteran reported intravenous drug use three months prior to his admission for hepatitis in February 1976, and that with the hospitalization in 1976, he was documented to be hepatitis B surface antigen negative.  The physician commented that such hospitalization, while on active duty, was most typical of hepatitis C.  The physician indicated that the Veteran's clinical data did not have a presentation typical of hepatitis A, hepatitis B, or of alcoholic hepatitis in 1976. 

Further, the physician indicated that it was at least as likely as not that the Veteran's current hepatitis C was related to his substance alcohol and/or substance abuse, or was proximately due to, or aggravated by, his service-connected PTSD.  The physician reported that the course of chronic hepatitis C was worsened with concomitant ethanol abuse, and that concomitant ethanol abuse might be aggravated by his service-connected PTSD.  

The Board observes that the VHA physician specifically indicated that the Veteran's current hepatitis C was related to his in-service diagnosis of viral hepatitis.  Additionally, the Board notes that the VHA physician also reported that the Veteran's use of intravenous drugs was the most likely etiology of the hepatitis C transmission.  Further, the Board observes that the physician commented that it was at least as likely as not that the Veteran's current hepatitis C was related to his substance alcohol and/or substance abuse, or was proximately due to, or aggravated by, his service-connected PTSD.  The Board notes that there are no negative opinions of record regarding the etiology of the Veteran's hepatitis C.  Further, the Board notes that in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), held that VA compensation benefits are available for alcohol or drug-related disability, that arises secondarily from a service-connected disorder, here PTSD.  Id. at 1370.  

Based on the above, the Board finds that the Veteran has hepatitis C that had its onset during his period of service, or, alternatively, that he has hepatitis C that is due to his service-connected PTSD.  Thus, service connection is warranted. 


ORDER

Service connection for hepatitis C is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


